Title: From Thomas Jefferson to the Senate, 8 April 1802
From: Jefferson, Thomas
To: the Senate


            Gentlemen of the Senate.
            In order to satisfy as far as is in my power the desire expressed in your resolution of the 6th. inst. I now transmit you a letter from John Read, agent for the US. before the board of Commissioners under the VIth. article of the treaty with Great Britain, to the Attorney General, bearing date the 25th. of April 1801. in which he gives a summary view of the proceedings of those Commissioners, and of the principles established or insisted on by a majority of them.
            Supposing it might be practicable for us to settle by negociation with Great Britain the principles which ought to govern the decisions under the treaty, I caused instructions to be given to mr Read to analyse the claims before the board of Commissioners, to class them under the principles on which they respectively depended, and to state the sum depending on each principle, or the amount of each description of debt. the object of this was that we might know what principles were most important for us to contend for, and what others might be conceded without much injury. he performed this duty, and gave in such a statement during the last summer. but the chief clerk of the Secretary of state’s office being absent on account of sickness, and the only person acquainted with the arrangement of the papers of the office, this particular document cannot at this time be found. having however been myself in possession of it a few days after it’s reciept, I then transcribed from it, for my own use, the recapitulation of the amount of each description of debt. a copy of this transcript I shall subjoin hereto, with assurances that it is substantially correct, and with the hope that it will give a view of the subject sufficiently precise to fulfill the wishes of the Senate. to save them the delay of waiting till a copy of the Agent’s letter could be made, I send the original, with the request that it may be returned at the convenience of the Senate.
            Th: Jefferson
              April 8. 1802.
            
              British claims under the VIth. article, distinguished into Classes, including interest to different dates within the year 1798.
              
                
                  
                  £
                  s
                  d sterling
                
                
                  for interest during the war alone
                  120.645—
                  11—
                  1¼
                
                
                  for paiments into the treasuries, loan offices &c.
                  171.795—
                  0—
                  6½
                
                
                  on account of impediments under the instalment laws of S. Carolina
                  337.868—
                  2—
                  0
                
                
                  for alledged unlawful decisions of courts
                  24.658—
                  4—
                  3¾
                
                
                  by firms in part citizens of the US.
                  162.483—
                  12—
                  4¾
                
                
                  debts due from states, late provinces
                  4.839—
                  14—
                  0
                
                
                  all description of refugees except N. Carolina
                  753.182—
                  4—
                  2¾
                
                
                  on account of debts discharged in depreciated paper money
                  205.795—
                  15—
                  5½
                
                
                  Proprietary debts
                  296.778—
                  13—
                  8
                
                
                  Legal impediments generally
                  3,560.585—
                  10—
                  4½
                
                
                  24.809.969.37 D.=
                  5,638.629—
                  8—
                  1
                
              
            
          